DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the remarks and argument filed by applicant on September 20, 2021 in response to the Office Action mailed on July 22, 2021.

Status of the Claims
Claims 1, 3, 5-8, 10, 12-15, 17, 21-26 and 29-31 are pending.
Claims 2, 4, 9, 11, 16, 18-20 and 27-28 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 , 5-8, 10, 12-15, 17 and 21-26 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelst et al. (US 9208528 hereinafter Chelst), in view of Ethington et al. (US 8,688,579, hereinafter Ethington).
With respect to claims 1, 8 and 15 Chelst discloses a method, device and medium comprising: 
one or more memories (column 4 lines 21-30); and 
one or more processors, communicatively coupled to the one or more memories (column 4 lines 21-30), 
a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors (column 4 lines 21-30), cause the one or more processors comprising: 
receiving, by a user device, a set of instructions from a transaction backend device (column 4 lines 21-30, claims 1-4 and column 7 lines 56 – column 8 line 6 discloses receiving instructions from transaction backened device expense management system 102);
the camera to capture the image of values and providing the image (column 13 lines 25-49),
initiating, by the user device and based on receiving the set of instructions, a timer that
provides an indication of an amount of time related to capturing the image of values (column 2 lines 3-6); 
the set of instructions including data associated with a request for an image of values relating to a transaction associated with the transaction backend device (column 13 lines 25-49); 
providing, for display by the user device, notification information indicating the request (column 13 lines 25-49);

Chelst discloses all of the limitations above but does not explicitly disclose the feature of activating, by the user device and based on receiving the set of instructions, a camera associated with the user device; receiving, by the user device and after activating the camera, an input that causes the camera to capture.
However, Ethington teaches a method and system of:
receiving, by the user device and after activating the camera, an input that causes the camera to capture by the user device and based on receiving the set of instructions, a camera associated with the user device (abstract, figure 1, 3A, 3B, column 6 lines 41-64); and 
the set of instructions being based on information associated with the transaction satisfying a threshold (column 11 lines 6 -13).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to have modified the feature of Chelst to include the feature of receiving, by the user device and after activating the camera, an input that causes the camera to capture by the user device and based on receiving the set of instructions, a camera associated with the user device, as taught by Ethignton in order to remotely monitor transactions. Incorporating such feature would enhance the security and revenue for a merchant. 
With respect to claims 3, 10 and 17 Ethington further teaches the feature, further comprising: providing, for display, another request that requests input of particular information related to the transaction, the particular information being different from the image (column 27 lines 32-43), 

With respect to claims 5, 12 Ethington further teaches the feature, comprising: providing, to the transaction backend device, an input that identifies particular information that is different from the image (column 27 lines 32-43), and
Chelst discloses the feature wherein the image is the image of values (column 13 lines 25-49).
With respect to claims 6, 13 Chelst further teaches the feature, where the particular information identifies one or more individuals associated with the transaction, and where the one or more individuals are not associated with the user device or a transaction card being used for the transaction and biometric information (column 23 lines 22-30).
With respect to claims 7 and 14 Chelst further teaches the feature, where the particular information identifies a location associated with the transaction (claims 5-8).
With respect to claims 21, 23 and 25 Chelst further teaches the feature, where the image of values comprises a receipt for the transaction (column 13 lines 25-49).
With respect to claims 22, 24 and 26 Chelst further teaches the feature, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive, from the transaction backend device, data that causes the device to display analysis results associated with the transaction (column 13 lines 25-49).
With respect to claims 29 and 30 Chelst further teaches the feature, initiating, by the user device, a timer that provides an indication of an amount of time related to capturing the image of values (column 2 lines 3-6).
claim 31 Ethington further teaches the feature wherein the information associated with the transaction is a value associated with the transaction (column 11 lines 6 -13);
.


Response to Arguments
Applicant's arguments filed on September 20, 2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument examiner notes that, column 2 lines 3-6 of Chelst reference discloses the feature of initiating, by the user device and based on receiving the set of instructions, a timer that provides an indication of an amount of time related to capturing the image of values.
Examiner also notes that, column 23 lines 22-30 of Chelst referenc discloses the feature where the particular information identifies biometric information related to verifying the transaction).
Examiner also notes that, column 11 lines 6-13 of Ethington reference discloses the feature wherein the information associated with the transaction is a value associated with the transaction.

Examiner notes no other remarks or arguments. Accordingly, the rejection remains as is.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROKIB MASUD/Primary Examiner, Art Unit 3687